                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION

In re:                                                           Case No. 10-63884

TIMOTHY W. MCKAY,                                                Chapter 7

      Debtor.                                                    Judge Thomas J. Tucker
_________________________________/

         OPINION AND ORDER DENYING THE DEBTOR’S MOTION TO HOLD
                    DTE ENERGY COMPANY IN CONTEMPT
               FOR VIOLATION OF THE DISCHARGE INJUNCTION

         This case came before the Court on April 8, 2020, for a second hearing on the Debtor’s

motion entitled “Debtor’s Motion to Pursue Creditor DTE Energy’s Violation of Discharge

Injunction” (Docket # 72, the “Motion”). The Debtor’s attorney and the attorney for DTE Energy

Company (“DTE”) each appeared at the hearing, by telephone. At the conclusion of the April 8,

2020 hearing, the Court took the Motion under advisement.

         As discussed during the hearing, the Debtor’s success on the Motion depends, in part, on

the Debtor’s prevailing on the following threshold issue: whether it is, or can be, a violation of

the discharge injunction under 11 U.S.C. § 524(a)(2) for a creditor to sell or otherwise transfer to

a third party a claim that has been discharged in bankruptcy. The parties disagree about this

issue, and have made their arguments in written briefs1 and during the two hearings held on the

Motion, on March 18, 2020 and April 8, 2020.

         In this case, it is undisputed that on or about October 31, 2017, as part of a bulk sale of

roughly 306,759 accounts, DTE sold any and all of the claims it had against the Debtor to

Jefferson Capital Systems, L.L.C.2 According to the Debtor, this included a claim that was




         1
             Docket ## 82, 83.
         2
             See Purchase and Sale Agreement (Docket # 80) and Ex. C thereto (Closing Statement).
   10-63884-tjt        Doc 84      Filed 04/08/20    Entered 04/08/20 16:18:46         Page 1 of 3
previously discharged, by the discharge order entered in this case on November 1, 2011.3

       The Debtor contends that DTE’s sale of the discharged claim to Jefferson Capital

Systems, LLC was itself a violation by DTE of the discharge injunction under 11 U.S.C.

§ 524(a)(2). In pertinent part, § 524(a)(2) states:

                 (a) A discharge in a case under this title—
                 ...

                 (2) operates as an injunction against the commencement or
                 continuation of an action, the employment of process, or an act, to
                 collect, recover or offset any [debt discharged under section 727]
                 as a personal liability of the debtor, whether or not discharge of
                 such debt is waived[.]

11 U.S.C. § 524(a)(2). The Debtor cites two cases that support his position: In re Lafferty, 229

B.R. 707, 712-15 (Bankr. N.D. Ohio 1998) and In re Nassoko, 405 B.R 515, 520-22 (Bankr. S.D.

N.Y. 2009).

       DTE, on the other hand, argues that the mere sale to a third party of a discharged debt

cannot be deemed a violation of the § 524(a)(2) discharge injunction. DTE cites one case that

supports its position: Finnie v. First Union Nat’l Bank, 275 B.R. 743, 745-46 (E.D. Va. 2002).

       The Court has carefully considered the arguments of the parties, and the cases cited by the

parties. The Court finds the reasoning and holding of the Finnie case persuasive, and agrees with

that case. And the Court respectfully disagrees with the Lafferty case and the Nassoko case, cited

by the Debtor.

       The Court agrees with the Finnie case’s conclusions that under the “plain meaning” of

§ 524(a)(2), that “statute’s prohibitions apply only to actions taken by a creditor to collect from

the debtor,” and that “[a]bsent an agency relationship between the seller of a discharged debt and



       3
           Docket # 65.

                                                  2
   10-63884-tjt      Doc 84     Filed 04/08/20     Entered 04/08/20 16:18:46           Page 2 of 3
the purchaser of that debt, . . . the seller of a discharged debt is not liable for the purchaser’s

subsequent attempt to collect on that debt.” Finnie, 275 B.R. at 746 (italics in original) (footnote

omitted).

        For these reasons, the Court concludes that DTE’s sale of its discharged claim against the

Debtor to Jefferson Capital Systems, LLC, was not a violation by DTE of the discharge

injunction under 11 U.S.C. § 524(a)(2). It follows from this that the Debtor’s Motion must be

denied. Accordingly,

        IT IS ORDERED that the Motion (Docket # 72) is denied.


Signed on April 8, 2020




                                                   3
   10-63884-tjt      Doc 84     Filed 04/08/20      Entered 04/08/20 16:18:46          Page 3 of 3
